Name: 2004/64/EC: Commission Decision of 30 December 2003 amending Decision 2003/566/EC on the financial contribution towards carrying out the operations planned by the Member States in 2003 in implementing the control, inspection and surveillance systems applicable to the common fisheries policy (notified under document number C(2003) 5221)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  information and information processing;  economic geography;  EU finance
 Date Published: 2004-01-20

 Avis juridique important|32004D00642004/64/EC: Commission Decision of 30 December 2003 amending Decision 2003/566/EC on the financial contribution towards carrying out the operations planned by the Member States in 2003 in implementing the control, inspection and surveillance systems applicable to the common fisheries policy (notified under document number C(2003) 5221) Official Journal L 013 , 20/01/2004 P. 0034 - 0035Commission Decisionof 30 December 2003amending Decision 2003/566/EC on the financial contribution towards carrying out the operations planned by the Member States in 2003 in implementing the control, inspection and surveillance systems applicable to the common fisheries policy(notified under document number C(2003) 5221)(Only the Spanish, Danish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic)(2004/64/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/431/EC of 28 May 2001 on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy(1), and in particular Article 13 thereof,Whereas:(1) Commission Decision 2003/566/EC of 28 July 2003 on the eligibility of expenditure to be incurred by certain Member States in 2003 in implementing the surveillance and control systems applicable to the common fisheries policy(2) provides for a Community financial contribution towards certain expenditure incurred by Member States.(2) It has transpired that the amounts relating to the expenditure incurred by Italy and the maximum Community contribution for putting in place the mechanisms and IT networks laid down in Annex I to Decision 2003/566/EC were not correct; these amounts should therefore be amended.(3) For the sake of clarity, Annex I to Decision 2003/566/EC should be replaced.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 2003/566/EC is hereby replaced by Annex I to this Decision.Article 2This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 30 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 154, 9.6.2001, p. 22.(2) OJ L 192, 31.7.2003, p. 44.ANNEX"ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>"